Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Arron J. Morrow, Reg. No. 55,819, on 11/09/2021.

The following claims have been amended as follows to overcome invocation of 112 (f) and rejection of 112 (b):

Listing of Claims:

Claim 1 (currently amended) A dehydration prevention system comprising:  at least one processor;
a memory coupled to the at least one processor, wherein the memory stores instructions which, when executed by the at least one processor, cause the at least one processor to:
[AltContent: rect] activity of a plurality of user activities for a user and at least one characteristic of the user, wherein the user input identifies food products consumed during the plurality of user activities;

[AltContent: rect]
[AltContent: rect]
[AltContent: rect]
[AltContent: rect]

[AltContent: rect]activities and to determine the personalized hydration plan based at least partially on the determined water loss in urine by the user for each of the plurality of user activities[[,]];
[AltContent: rect]
[AltContent: rect]


Claim 2 (previously presented) The dehydration prevention system of Claim 1, wherein a total time duration of the plurality of user activities is approximately twenty-four hours, and the personalized hydration plan is a daily hydration plan.

Claim 3 (currently amended) The dehydration prevention system of Claim 1 wherein the user input is associated with a first user activity, and the instructions, when executed by the at least one processor, further cause the at least one processor 

Claims 4-5 (canceled)

Claim 6 (currently amended) The dehydration prevention system of Claim 1 wherein the user input identifies a specific category of activity for each of the at least one activity, and the instructions, when executed by the at least one processor, further cause the at least one processor 


Claims 8-17 (canceled)

Claim 18 (currently amended)	The dehydration prevention system of Claim 1 wherein the instructions, when executed by the at least one processor, further cause the at least one processor 

Claim 19 (canceled)

Claim 20 (previously presented) The dehydration prevention system of Claim 1 wherein the personalized hydration plan includes at least one suggestion for the user to improve daily performance during the plurality of user activities by achieving at least one of decreased fatigue, increased motivation, improved mood, or better cognitive functioning.

Claim 21 (previously presented)    A method of decreasing or preventing 
accepting user input into an application provided by a device comprising a processor, the user input comprising information identifying one or more characteristics of each of the plurality of activities and identifying one or more characteristics of the individual;
analyzing the information provided by the user input to determine a total water loss by the individual from the plurality of activities, and the analyzing is performed by the device providing the application,
the analyzing comprising:
identifying food products consumed during the plurality of activities, determining a total amount of water intake from the food products, and determining the total water loss based at least in part on the total amount of water intake from the food products,
determining an amount of endogenic water formed by the individual during each of the plurality of activities and determining the total water loss by the individual from the plurality of activities based on at least partially on the endogenic water formed by the individual in each of the plurality of activities,
determining the total water loss in sweat by the individual for each activity represented by the user input,
determining the total water loss by calculating water loss in urine by the individual for each of the plurality of activities and determining a personalized hydration plan based at least partially on the determined water loss in urine by the individual for each of the plurality of activities,
determining the total water loss by the individual by determining a component water loss for each of the plurality of activities and determining the personalized 
determining the total water loss by the individual by determining an insensible water loss by the individual in each of the plurality of activities and determining the personalized hydration plan based at least partially on the determined insensible water loss, and
calculating the total water loss by adding (i) the total water loss in sweat and/or the insensible water loss from the plurality of activities, (ii) the water loss in urine from the plurality of activities, and (iii) the respiratory water loss from the plurality of activities, and subtracting (iv) the endogenic water from the plurality of activities and (v) the total amount of water intake from the food products consumed during the plurality of activities; and displaying on the device the personalized hydration plan that comprises a recommended total amount of water intake for the plurality of activities, and the personalized hydration plan is based at least partially on the total water loss determined from the information.

Claims 22-48 (canceled)

Claim 49 (previously presented) A device comprising a processor configured to accept user input into an application provided by the device, the user input comprising information identifying one or more characteristics of each of a plurality of activities of an individual and identifying one or more characteristics of the individual;
the processor further configured to analyze the user input to determine a total 
identifying food products consumed during the plurality of activities, determining a total amount of water intake from the food products, and determining the total water loss based at least in part on the total amount of water intake from the food products,
determining an amount of endogenic water formed by the individual during each of the plurality of activities and determining the total water loss by the individual from the plurality of activities based on at least partially on the endogenic water formed by the individual in each of the plurality of activities,
determining the total water loss in sweat by the individual for each activity represented by the user input,
determining the total water loss by calculating water loss in urine by the individual for each of the plurality of activities and determining a personalized hydration plan based at least partially on the determined water loss in urine by the individual for each of the plurality of activities,
determining the total water loss by the individual by determining a component water loss for each of the plurality of activities and determining the personalized hydration plan based at least partially on a respiratory water loss by the individual for each of the plurality of activities,
determining the total water loss by the individual by determining an insensible water loss by the individual in each of the plurality of activities and determining the personalized hydration plan based at least partially on the determined insensible water loss, and
calculating the total water loss by adding (i) the total water loss in sweat and/or the 
the processor further configured to display on the device the personalized hydration plan comprising a recommended total amount of water intake for the plurality of activities of the individual, and the personalized hydration plan is based at least partially on the total water loss by the individual from the plurality of activities.

Claim 50 (previously presented) The method of Claim 21, wherein a total time duration of the plurality of activities is approximately twenty-four hours, and the personalized hydration plan is a daily hydration plan.

Claim 51 (previously presented) The method of Claim 21, wherein the user input is associated with a first activity, and the analyzing comprises analyzing the first activity using at least one variable or equation different from analysis of a different, second activity even if the user input is otherwise identical.

Claim 52 (previously presented) The method of Claim 21, wherein the analyzing further comprises (a) determining a caloric expenditure for each activity based on at least one selected from the group consisting of a time duration of the activity, an age of the individual, a gender of the individual, and a weight of the individual and (b) determining the personalized hydration plan based at least partially on the determined 

Claim 53 (previously presented) The method of Claim 21, wherein the one or more characteristic of the individual is selected from the group consisting of weight, height, gender, heart rate at rest, maximal heart rate, maximal consumption of oxygen (VO2 max), a type of clothes worn during the plurality of activities, and combinations thereof.
Thus, claims 1-3, 6-7, 18, 20-21 and 49-53 are allowed over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143